Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) and Species 1 (Figures 6-11) in the reply filed on 3/14/2022 is acknowledged. Applicant indicated that claims 1, 4-6 and 9-11 read on elected Species 1. Claims 2-3, 7-8 and 12-19 are withdrawn from consideration at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the phrase “those end sides” in line 8, since it is unclear which end sides are being referred to. For examination purposes, Examiner interprets “those end sides” as the second ends of the check valves.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nish et al. (US 2006/0191815) in view of Abe (US 2006/0144745).
Regarding claim 1, Nish discloses a cushioning member (See Fig. 10) composed of at least one flexible plastic sheet fused in a form of a bag, comprising: an accommodating bag portion (at 3) that accommodates a medium; a first fusing portion (at 12) that defines the accommodating bag portion such that the accommodating bag portion is provided with an opening (opening near 8) allowing the medium to pass therethrough; a check valve (4/4c) having a first end (left-most end in Fig. 10) and a second end (right-most end in Fig. 10) and provided at the opening such that the first end is located inside the accommodating bag portion and the second end is located outside the accommodating bag portion; the medium accommodated in the accommodating bag portion; a second fusing portion (portion of 12 between 8 and 19) that is immediately adjacent to the first fusing portion on those end sides of the check valve which are opposite in a direction intersecting a direction in which the check valve protrudes from the accommodating bag portion, and defines a channel (between 8 and 50) that communicates with the opening; and a third fusing portion (at 50) that is connected to the second fusing portion and seals the channel, the third fusing portion being provided across a portion of the check valve that protrudes from the accommodating bag portion. Nish discloses the claimed invention except for the express disclosure of the material of the sheet. However, Abe teaches it is well known in the art for a cushioning member to be formed from resin sheets for the purpose of having excellent protecting and enveloping characteristics while maintaining general versatility ([0004]-[0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushioning member of Nish to be formed from resin sheets as taught by Abe in order to have excellent protection and enveloping characteristics.
Regarding claim 6, Nish discloses the accommodating bag portion is a plurality of such accommodating bag portions aligned (as shown in Fig. 10), and the second fusing portion is provided to extend from a portion of the first fusing portion that defines those ends of the accommodating bag portion which are opposite in a direction in which the plurality of accommodating bag portions are aligned, and extend in the direction in which the check valve protrudes from the accommodating bag portion.
Regarding claim 9, Nish discloses a cushioning member (See Fig. 10) composed of at least one flexible plastic sheet fused in a form of a bag, comprising: a plurality of accommodating bag portions (at 3) having check valves (at 4/4c), respectively, and accommodating a medium introduced from inlets of the check valves, respectively; and a fusing portion (at 50) at which the inlets are fused to prevent the medium from moving between the plurality of accommodating bag portions. Nish discloses the claimed invention except for the express disclosure of the material of the sheet. However, Abe teaches it is well known in the art for a cushioning member to be formed from resin sheets for the purpose of having excellent protecting and enveloping characteristics while maintaining general versatility ([0004]-[0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushioning member of Nish to be formed from resin sheets as taught by Abe in order to have excellent protection and enveloping characteristics.
Regarding claim 10, Nish discloses the check valves have their respective inlets aligned in a single straight line (as shown in Fig. 10).
Regarding claim 11, Nish discloses the plurality of accommodating bag portions having their respective check valves aligned in a column, the cushioning member comprising a fusing line (at 12) that defines a boundary between mutually adjacent ones of the check valves, wherein the fusing portion is provided to intersect the fusing line.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nish et al. (US 2006/0191815) in view of Abe (US 2006/0144745) as applied to claim 1 above, and further in view of Tanaka et al. (US 7,000,767) in view of Koyanagi et al. (US 7,204,278). As described above, Nish-Abe discloses the claimed invention except for the accommodating bag portion including a first chamber and a second chamber.
However,  Tanaka teaches a cushioning member (See Figs. 4-6) comprising accommodating bag portions (five aligned bag portions extending from upper 46 to lower 46 in Fig. 3A) wherein each accommodating bag portion includes a plurality of chambers (42a-42g) aligned in a direction opposite to that in which a check valve (44) extends, and a connecting path (around 43a-43f) connecting the chambers, for the purpose of allowing the cushioning member to be bent at the connecting path to surround and protect object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accommodating bag portions of Nish-Abe with multiple chambers with a connecting path therebetween as taught by Tanaka in order to better protect an object held therein.
Further regarding the shape of the connecting path, Koyanagi teaches a cushioning member (See Figs. 3a-3b) comprising accommodating bag portions (33) having a connecting path (at 36) having at least one dog-legged portion, for the purpose of working as a brake to preventing the free flow of air. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting path of Nish-Abe-Tanaka to be dog-legged as taught by Koyanagi in order to slow the flow of air between chambers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735